Citation Nr: 1643354	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  13-15 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for a right foot disability, to include bunions.  

3.  Entitlement to service connection for a left foot disability, to include bunions.  

4.  Entitlement to service connection for muscle cramps.  

5.  Entitlement to service connection for fatigue.  

6.  Entitlement to service connection for hearing loss.  

7.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from March 1988 to March 1992.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in June 2016.  

The Veteran limited his appeal to the issues identified on the title page.  This includes not appealing the issue of service connection for "gulf war syndrome."  Although the issue was referenced at the hearing, it is better thought of as a theory of entitlement based on service in Southwest Asia Theater of Operations and the corresponding provisions of 38 C.F.R. § 3.317, to the extent applicable.  Thus, it is not listed as a separate issue.

The issues with respect to bunions have been recharacterized to comport with the evidence and the Veteran's assertions.  

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.

REMAND

The Veteran seeks service connection for a back disability, muscle cramps, fatigue, and right and left foot disabilities, to include as a result of training while stationed at Twentynine Palms Marine Corps Base (29 Palms) in California, and/or exposure to environmental hazards during service in the Persian Gulf.  In addition, he seeks service connection for hearing loss and tinnitus as a result of noise exposure during service.  

Initially, the Board notes that the Veteran's DD Form 214 reflects service in the Southwest Asia Theater of Operations, and service personnel records (SPRs) document service in Saudi Arabia from August 1990 to April 1991, with duties to include delivering supplies to forward combat service support units.  Thus, the provisions of 38 C.F.R. § 3.317 are for consideration.  

In addition, the Board notes that, exclusive of the service entrance examination report and related documents associated with the claims file in May 2010, there are no service treatment records (STRs) associated with the file.  Formal findings of unavailability in January 2010 and August 2010 reflect no STRs were located pertaining to the Veteran, including at the Naval Hospital at Camp Pendleton.  

The duty to assist requires that VA continue to try to obtain records in the possession of a government agency until such a search becomes futile.  38 U.S.C.A. § 5103A(c)(2).  Under 38 C.F.R. § 3.159(c)(2), "the Secretary must make as many research record requests as are necessary and that a search for records is 'futile' only when it becomes clear the record does not exist or is not in the possession of the custodian."  In this case, additional requests must be made for the STRs as the Veteran had four years of service and he maintains he received treatment during that time.  

In that respect, the Board notes that an April 2010 records request using PIES code O99, notes that the service treatment records were not located at the Records Management Center (RMC).  Although the response from the National Personnel Records Center (NPRC) states that no records pertaining to the Veteran were located, pursuant to VA Adjudication Procedures Manual, M21-1, III.iii.2.D.3.b., when STRs that should be at the RMC cannot be located at the RMC or elsewhere, a request using PIES code M04 is appropriate, to include for processing claims with an electronic file until the NPRC creates an alternative request code.  Thus, a request for the STRs using PIES code M04 should be made on remand.  

In addition, at the Board hearing in June 2016, the Veteran noted that at separation in March 1992, he was told that his STRs and SPRs would be sent to a depository in Kansas.  The Board notes that an August 1992 administrative record associated with the service personnel records reflects the following:

MCRSC OVERLAND PARK KS.  920409
HEALTH/DENTAL RECORD RECEIVED

The Marine Corps Reserve Support Command (MCRSC) in Overland Park, Kansas, is indicated as the unit to which the Veteran was transferred upon separation on his DD Form 214.  In view of the above, the RO should also request the STRS from the MCRSC.  

In addition, and although SPRs are associated with the record, in view of the above, it is unclear whether the complete SPRs have been obtained.  As the SPRs may contain information relevant to the claims, an attempt to obtain any outstanding SPRs should be made on remand.  

Further, in his May 2010 notice of disagreement (NOD), the Veteran stated that he hurt his back in motor transport training at Camp Pendleton (Camp Del Mar), for which he was prescribed valium and was prescribed bedrest for 24 hours.  In an April 2009 submission, and at the June 2016 Board hearing, he noted that back pain had its onset while marching during a training exercise at 29 Palms, for which valium was prescribed.  

In addition, in his May 2010 NOD, the Veteran noted onset of muscle cramps and fatigue after returning from service in Saudi Arabia, and testified to having had cramps and fatigue since separation, noting that cramps affect not only his legs but also his ribs and feet.  He added that he took pills issued prior to deploying to the Southwest Asia Theater of Operations, that he had exposure to environmental hazards while deployed, and that "chemical tape" applied to the mirror in his motor vehicle turned from green to black in or around burning oil fields.  Although VA treatment records include a December 2011 record reflecting complaints of abdominal and muscle cramps, no assessment was entered.  

With respect to a foot disability, and although the Veteran's April 2009 submission notes that he never had treatment for bunions during service, other than being told to wear tennis shoes for a short time, at the June 2016 Board hearing, and consistent with his May 2010 NOD, he noted having had treatment for bunions of both feet while stationed in Saudi Arabia, adding that feet have been symptomatic ever since separation.  

Additionally, the Veteran stated that hearing loss and tinnitus are a result of noise exposure during service, to include an explosion that occurred during maneuvers at 29 Palms resulting in inability to hear for approximately two to three minutes, as well as an explosion while stationed in Saudi Arabia.  He noted that he has had hearing loss and ringing in his ears ever since separation.  

The Board notes that although results of audiometric testing at service entrance showed higher pure tone thresholds for the right ear, they did not meet the level to constitute hearing impairment for VA purposes and hearing loss was not noted.  See 38 C.F.R. § 3.385.  As such, the Veteran is presumed to have been in sound condition when entering service as it pertains to hearing loss.  See 38 U.S.C.A. § 1111; McKinney v. McDonald, 28 Vet. App. 15 (2016) (a veteran is entitled to the presumption of soundness under section 1111 when hearing loss is not shown to the level of severity set forth in 38 C.F.R. § 3.385).

Additionally, the audiology evaluation referenced at the Board hearing, noted to have been accomplished at the VA Medical Center (VAMC) in White City, Oregon, is not associated with the claims file, and should be obtained on remand.  

In view of the state of the record, the evidence, and the Veteran's assertions, VA examination is warranted with respect to the Veteran's claims.  

Lastly, and although the Veteran testified to having VA treatment on an annual basis at the June 2016 Board hearing, VA treatment records since December 2012 are not associated with the claims file.  Prior to the examination(s), any outstanding records of pertinent medical treatment, to include from the White City VAMC, or VA Southern Oregon Rehabilitation Center/Kalmath Falls Community Based Outpatient Center (CBOC), must be obtained and added to the record.

Accordingly, the case is REMANDED for the following actions:

1.  Arrange for exhaustive development to secure complete STRs and SPRs pertaining to the Veteran, to include making another request for the records through PIES using request code M04, if appropriate; requesting the records directly from the MCRSC in Overland Park, Kansas; and requesting the records from any other alternative source that may have the records.  

All efforts to obtain these records must be fully documented and associated with the claims file.  If they still cannot be obtained, the Veteran must be informed of this fact and provided an opportunity to submit any such records in his possession, and also notified of alternative forms of evidence he may submit in support of his claims.  

2.  Obtain complete VA treatment records from the White City VAMC, or VA Southern Oregon Rehabilitation Center/Kalmath Falls CBOC, including the audiology evaluation referenced at the Board hearing in June 2016.  

3.  After completion of the above, schedule the Veteran for a VA examination by an appropriate medical professional to address the nature, extent, onset, and/or etiology of a back disability, a right and left foot disability, muscle cramps, and fatigue.  The examiner must review the entire claims file.  All indicated tests should be conducted.  

a) The examiner is to state whether it is at least as likely as not (a 50 percent or greater probability) that the claimed symptoms of muscle cramps and fatigue, as well as with respect to a back disability and right and left foot disabilities, can be attributed to a known clinical diagnosis.

b) If the examiner attributes any symptoms to a known clinical diagnosis, the examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that any such diagnosis had its onset in service, within the initial year after separation, or is otherwise related to service.  In rendering these opinions, the examiner is to acknowledge and discuss any lay report of recurrent symptoms since service.

c) If the examiner cannot attribute any symptoms to a known diagnosis, the examiner is to indicate if the symptoms are (i) chronic (i.e., have they existed for six months or more or exhibited intermittent episodes of improvement and worsening over a six-month period).

d) Additionally, the examiner should discuss whether any identified problems are part of a medically unexplained chronic multisymptom illness (MUCMI).  MUCMI means "a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained (examples are diabetes and multiple sclerosis). 

A rationale for all opinions expressed should be provided.  

4.  Schedule the Veteran for a VA audiology examination by an appropriate professional.  The Veteran's claims file must be reviewed by the examiner.  

The examiner is to determine whether the Veteran has hearing impairment for VA purposes.  The examination must include pure tone thresholds (in decibels) and Maryland CNC testing.  

The examiner is to elicit from the Veteran a history of noise exposure, hearing loss, and tinnitus during service and of pertinent auditory symptoms since then.

The examiner is to state whether it is at least as likely as not (a 50 percent or greater probability) that any hearing loss and/or tinnitus had its onset in service, within the initial year after separation, or is otherwise related to service, to include the Veteran's statements of having been in close proximity to an explosion from a tank during service with resulting inability to hear for approximately two to three minutes.  

A rationale for all opinions expressed should be provided.  

5.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

